Citation Nr: 9900471	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-42 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition, secondary to the use of crutches for 
service-connected residuals of a fracture of the right tibia 
and fibula.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1961.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1995 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a current bilateral shoulder 
condition, which is proximately due to or the result of the 
use of crutches due to his service-connected residuals of a 
fracture of the right tibia and fibula.  The veteran also 
contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities, and that a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the criteria for entitlement 
to service connection for a bilateral shoulder condition, 
secondary to the use of crutches for service-connected 
residuals of a fracture of the right tibia and fibula, are 
not met.  It is also the decision of the Board that the 
criteria for entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claims has been developed.

2.  The evidence does not show that the veterans bilateral 
shoulder condition is proximately due to or the result of his 
use of crutches due to his service-connected right leg 
disability.

3.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely be reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral shoulder condition, secondary to the use of 
crutches for service-connected residuals of a fracture of the 
right tibia and fibula, are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).

2.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veterans claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to service connection for a bilateral 
shoulder condition, secondary to the use of crutches for 
service-connected residuals of a fracture of the right tibia 
and fibula.

The veteran contends that he has a current bilateral shoulder 
condition, which is proximately due to or the result of the 
use of crutches due to his service-connected residuals of a 
fracture of the right tibia and fibula.  After a review of 
the record, the Board finds that the veterans contentions 
are not supported by the evidence, and his claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
established for disability proximately due to or the result 
of a disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.310 (1998).

A May 1971 VA special orthopedic examination found that 
examination of the shoulders revealed no deformity.  There 
was full range of motion and full motor function.  No 
tenderness was found.  The examiner diagnosed bursitis of the 
right shoulder.

An October 1995 VA joints examination notes that the veteran 
had broken his right tibia.  He stated he was treated with a 
cast and crutch ambulation for two to three years from the 
time of his injury.  He complained of bilateral shoulder 
pain.  He stated that in 1969 he was diagnosed with bursitis 
bilaterally, which he attributed to prolonged crutch walking.  
The shoulder did not hurt all of the time, but mostly with 
overhead activity or strenuous activity.  Examination of the 
shoulders revealed forward flexion to 155 degrees on the 
right and to 150 degrees on the left; abduction to 120 
degrees on the right and left; external rotation to 70 
degrees on the right and to 60 degrees on the left, and 
internal rotation to L3 or L4 bilaterally.  He had normal 
strength to abduction internal and external rotation and a 
mildly positive impingement sign.  Radiographs of both 
shoulders revealed AC joint spurring on the left and superior 
subluxation of the humeral head.  The right shoulder revealed 
AC joint spurring only.  The examiner diagnosed bilateral 
shoulder pain.  The examiner stated that the veteran had 
symptoms of impingement and possibly rotator cuff tears.  The 
examiner noted that prolonged weight bearing with the upper 
extremities, such as crutch walking, can significantly 
contribute to impingement and even rotator cuff repairs.  He 
has, however, not been ambulating with crutches for over 20 
years, and continues to have shoulder pain.  Certainly, the 
crutch walking may have contributed to the onset of shoulder 
pain.

A March 28, 1994, private medical report found that the 
veteran had degenerative changes diffusely, particularly bad 
in the shoulders.

At his June 1998 personal hearing, the veteran indicated that 
his shoulder began hurting in 1969 and that he sought 
treatment and was told he had bursitis and received cortisone 
shots.  He stated that he had not injured his shoulders in 
any other way.  He stated that he used crutches for close to 
two years following his inservice right leg injury, and that 
his shoulders bothered him later, after he stopped using 
them.  He also stated that he was treated for his shoulder 
condition in 1980.  The veteran stated that a doctor had told 
him that his shoulder condition was probably due to the use 
of crutches.  He stated that he first noticed the shoulder 
condition in 1969.

The Board finds that the criteria for entitlement to service 
connection for a bilateral shoulder condition are not met.  
The evidence does not show that any bilateral shoulder 
condition was incurred in or aggravated by service.  
Furthermore, the evidence does not show that the veterans 
bilateral shoulder condition is proximately due to or the 
result of his use of crutches due to his service-connected 
right leg disability.  There is a medical opinion that the 
veterans use of crutches 20 years prior to that examination 
may have contributed to his shoulder pain.  However, the 
Board finds that opinion to be speculative, and not to show 
that it is as likely as not that any current shoulder 
condition is proximately due to or the result of the use of 
crutches for the veterans service-connected right leg 
disability.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a bilateral shoulder 
condition, secondary to the use of crutches for service-
connected residuals of a fracture of the right tibia and 
fibula, are not met, and the veterans claim therefor is 
denied.  The provisions regarding the benefit of the doubt 
are not for application as the preponderance of the evidence 
is unfavorable.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).


II.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veterans 
contentions are not supported by the evidence, and his claim 
is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the veterans service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(1998).

The veteran has established service connection for residuals 
of a fracture of the right tibia and fibula, evaluated as 20 
percent disabling; adjustment disorder with mixed anxiety and 
depression, evaluated as 30 percent disabling; a low back 
condition, evaluated as 10 percent disabling; cicatrices of 
skin and muscle of the right lower extremity, evaluated as 10 
percent disabling; neuritis of the right lateral popliteal 
left leg donor graft site, evaluated as 10 percent disabling; 
right thigh skin graft site, evaluated as noncompensably 
disabling; left thigh skin graft site, evaluated as 
noncompensably disabling; right hip donor site, evaluated as 
noncompensably disabling; and left hip donor site, evaluated 
as noncompensably disabling.  The veteran has established a 
combined disability rating of 60 percent.

A January 27, 1993, VA medical report notes that the veteran 
complained of pressure in the right knee and pain in the 
right ankle.  The veteran said he had pain in the right knee 
and ankle since 1959.  He said there was occasional swelling 
of the right knee and ankle.  The veteran wanted an 
evaluation so that he could be increased to 100 disability.  
Objective examination found a fused right ankle.  The medial 
collateral and anterior cruciate ligaments were lax.  There 
were no effusions, but there was moderate atrophy of the 
right leg.  The examiner provided an assessment of right 
ankle fusion, and status post nerve damage of the right leg 
from trauma.

A January 1994 statement form the veteran shows that he felt 
he couldnt walk without pain in the ankle and knee.  He had 
to change his job duties, his hours of work, his attendance, 
and other things about his work.  He stated that the 
condition first bothered him in September 1959, and finally 
made him stop working on January 20, 1994.  He stated that he 
could no longer do electrical construction work.  He had 
worked in electrical construction from 1962 to 1994.  He made 
$14.00 per hour.

A January 1994 private medical report notes that the veteran 
could occasionally lift and/or carry 10 pounds.  He could 
frequently lift and/or carry 10 pounds.  He could stand 
and/or walk (with normal breaks) for a total of two hours.  
This was due to his fracture of the tibia and fibula.

A March 1994 private medical report notes that the veteran 
had degenerative joint disease and chronic pain in the right 
lower extremity due to multiple injuries and surgeries.  He 
also had a recent depressive episode.  There were 
degenerative changes diffusely, particularly bad in the 
shoulders, with chronic traumatic and post-surgical changes 
in the right lower extremity.  The veteran had been 
nonresponsive to NSAIDs given for joint pain,  depression had 
been resolved with medication.  The examiner diagnosed old 
traumatic changes in the right lower extremity with decreased 
use and chronic pain, degenerative joint disease, and 
depression.  The examiner opined that he felt that the 
veteran should be declared disabled due to chronic pain, and 
decreased use of the right lower extremity.

A March 1994 private medical report notes that the veteran 
had a history of a tree having fallen on his ankle.  He had 
been in constant pain since that time, and indicated that the 
pain had worsened.  He had surgery and had the plates removed 
some eight months later, but the pain continued.  The 
examiner noted clinical findings of angular varus deformity 
of the right ankle, severe crepitus of the right ankle, 
severe traumatic arthritis of the right ankle, and evidence 
of possible nerve damage to the intermediate dorsal cutaneous 
nerve.  The examiner gave an impression that the bulk of the 
veterans pain was related to the traumatic arthritis of the 
right ankle and the angular deformity.

An April 21, 1994, VA medical report shows that the veteran 
was a construction worker until January 1994 when he quit, 
stating that a Dr. McGlamry told him to quit.  He stated he 
was there because he wanted 100 percent disability.  He 
complained of right ankle, right knee, low back pain, and 
bilateral shoulder bursitis.  He was taking Zoloft and 
Klonopin for depression.  He had a right tibia and fibula 
fracture in 1959, and reported 13 or 14 operations upon it.  
He stated that it felt better since he quit working.  
Physical examination found the veterans right ankle to have 
less than 5 degrees of extension, flexion, valgus, and varus.  
The right knee was tender, stable, without effusion, and had 
a full range of active motion.  The back was tender at the 
midline at L4-S1.  There was almost full range of motion.  
Straight leg raising was negative bilaterally.  Strength was 
5/5.  Sensation was intact.  Reflexes were 2+ throughout the 
lower extremities.  Hips were painless with full range of 
motion.  The shoulder were nontender with full range of 
active motion.  There was no impingement.  There was mild 
crepitation on the left.  There was no weakness.  Films 
showed severe degenerative joint disease of the right ankle, 
subtalar, and talonavicular joints.  There was degenerative 
joint disease of the medial compartment of the right knee.  
The examiner diagnosed chronic low back pain, degenerative 
joint disease of the right ankle and knee, and right shoulder 
degenerative joint disease by history.  The examiner noted 
that the veteran was considering an ankle fusion but could 
still walk long distances on it.

A May 1994 private medical report notes that the veteran 
stated he was having back pain because of leg length 
discrepancies, but had refused to work in the past.  He also 
complained of bilateral shoulder bursitis which he blamed on 
walking on his crutches.  He had normal range of motion of 
the lumbar spine.  He had a moderate to marked antalgic gait 
on the right with walking with a stiff knee and a mild right 
Trendelenburg gait.  Measured standing on his iliac crest, 
his right iliac crest was one half inch lower than his left.  
He notes that he had bone grafts from both.  The examiner 
could detect no measured leg length discrepancy measuring 
from the anterior superior iliac crests.  Straight leg 
raising was normal.  Examination of lower extremities 
revealed right knee motion from 0 degrees to 165 degrees, 
comparable to the left.  He had no knee effusion and no 
instability.  He had marked scarring over the right lower 
extremity with some varus deformity and a 15 degree varus 
deformity of the ankle.  He had well-healed surgical scars 
over the medial and lateral malleolus of the right side with 
hyperpigmentation on the lateral malleolar scar.  The scars 
were not particularly tender.  He had marked scarring over 
the right anterior tibia with fixed and shiny skin to the 
tibia and a prominent bony protuberance in the junction of 
the middle and distal third of the tibia.  He had essentially 
no talotibial motion and minimal subtalar motion of his 
forefoot.  All of his motion from the right foot comes from 
the forefoot.  He had a scar on his left calf which he says 
was a skin graft.  He had marked quadriceps atrophy on the 
right, the right quad measuring one inch less than the left.  
He also had marked calf atrophy on the right.  Deep tendon 
reflexes were quite brisk but symmetrical.  The examiner 
offered an impression of old osteomyelitis from an open 
fracture of the right tibia with marked quadriceps atrophy.  
He had destroyed the right ankle with post-traumatic 
arthritis with varus deformity.  The examiner opined that he 
would not be able to continue working as a construction 
worker.

An October 1995 VA examination notes that the veteran was 
involved in a motor vehicle accident in 1959 where he broke 
his right tibia.  He had several bone graft procedures, 
complicated by infection.  He said he was treated with a cast 
and crutch ambulation for two to three years.  The wound had 
not drained since approximately three years after the injury.  
He had four to five grafts from 1960 to 1973.  He stated he 
had no significant pain in the right tibia itself, but had 
significant pain in the knee since 1980, which he felt was 
caused by misalignment of the leg.  In 1990, he sustained a 
fracture of the right ankle, which was treated with open 
reduction and internal fixation, and he had significant pain 
in that ankle since that time.  He also complained of some 
numbness and tingling in the lateral aspect of his foot for 
the last several years.  He had some tingling posteriorly 
distal to the full thickness donor graft scar from the left 
leg, but no significant pain.  He complained of low back pain 
since 1985.  He felt his right lower extremity was 
approximately one half inch shorter than his left, and felt 
this caused his back pain.  He never wore a shoe lift, except 
for initially immediately following his injury.  He worked in 
construction for 32 years, but had been out of work for the 
last several years.  He also complained of bilateral shoulder 
pain.  He stated that he was diagnosed with bilateral 
bursitis in 1969, which he believed was caused by crutch 
walking.  

Presently, the shoulder did not hurt him all the time, but 
mostly with overhead activity or strenuous activity.  
Physical examination of the back revealed an obvious but 
slight leg length discrepancy on the right with some tilting 
of the pelvis.  There was no fixed deformity, as it resolved 
upon sitting.  He had some mild tenderness of the back in the 
lower paraspinous muscles, but no palpable spasm.  Range of 
motion was 95 degrees of forward flexion, 45 degrees of 
backward extension, 30 degrees of left lateral flexion, 40 
degrees of right lateral flexion, and 50 degrees of right and 
left rotation.  He had no apparent pain on motion.  He had a 
normal neurologic examination with symmetric knee jerks.  
Right ankle was not tested as ankle motion was minimal.  He 
had normal sensation.  

Examination of the shoulders revealed forward flexion to 155 
degrees on the right and 150 degrees on the left, abduction 
to 120 degrees bilaterally, external rotation to 70 degrees 
on the right and 60 degrees on the left, and internal 
rotation to L3 or L4 bilaterally.  He had normal strength to 
abduction, internal, and external rotation, and a mildly 
positive impingement sign.  Examination of the knees revealed 
a range of motion from 0 degrees to 130 degrees.  He had 
positive patello-femoral crepitus on the right and medial 
joint line tenderness on the right.  He was stable to varus 
and valgus stress with a negative Lachmans, negative 
anterior drawer, and negative McMurrays.  Examination of the 
right ankle revealed it was positioned in anatomic position, 
however, he had 0 degrees of plantar flexion, dorsiflexion, 
supination, and pronation.  Measurement of the leg lengths 
revealed a one centimeter leg shortening on the right.  His 
right foot was also approximately two centimeters shorter 
than his left in length.  Examination revealed several scars.  
He had an 8 centimeter scar over the right iliac crest, 3 
millimeters in width, which was not discolored.  There was no 
keloid formation, inflammation, ulceration or tenderness.  It 
did not appear to limit his function.  He had a 10 centimeter 
scar over his left iliac crest, which could be described 
similarly.  The scars on his thighs from the donor sites were 
all extremely well-healed, not discolored at all, with normal 
hair growth.  they did not limit his function at all.  He had 
a 13 centimeter scar over his anterior right tibia, and an 8 
by 4 centimeter flap area which was slightly thickened. They 
were normal in color and texture.  They were not swollen or 
tender to palpation.  There was some adherence to the 
underlying bone.  He had a 16 centimeter by 7 centimeter scar 
over his left posterior calf, which was well-healed.  This 
represented a donor site which had been grafted with a split 
thickness skin graft.  There was slight abnormality in 
texture, but it was of normal color and nontender.  It did 
not limit his function.  He also had some scars on the medial 
and lateral aspects of the right ankle.  Radiographs showed 
left shoulder AC joint spurring and superior subluxation of 
the humeral head.  The right shoulder revealed AC joint 
spurring only.  The knees revealed medial joint space 
narrowing, right significantly greater than left.  
Lumbosacral spine showed some degenerative changes L4-L5 and 
L5-S1.  The right ankle revealed that hardware had been 
removed, and there was deformity of the fibula and severe 
post traumatic degenerative changes of the ankle.  The tibia 
revealed a well-healed fracture. There was some translation, 
but no varus, valgus, or anterior/posterior malalignment.  
The examiner diagnosed multiple well-healed nontender scars 
without any loss of function of the affected parts, low back 
pain with degenerative joint changes, bilateral shoulder pain 
with symptoms of impingement and possibly rotator cuff tears, 
degenerative joint disease of the right knee, and a right 
ankle fracture with extremely limited range of motion.

A December 1997 VA mental disorders examination notes that 
the veteran described ongoing problems with depression since 
stopping work.  He felt that he was in significant pain, 
which he associated with his right knee and ankle.  He did 
not want to do anything and did not feel like moving or 
interacting with others.  He had at one point apparently 
wished he was dead and was placed on an antidepressant four 
years prior.  Prior to that he was not sleeping well, and had 
no energy or appetite.  He continued to have problems with 
sleep when he did not take his medication, and was not very 
interested in activities without his medication.  He felt the 
depression was because he was unable to work.  He spent his 
days at home watching television or occasionally visiting 
with friends.  He had no hobbies.  He denied crying spells.  
He admitted that he became suicidal in the past, but was not 
currently so.  He was taking Zoloft and Clonopin.  He 
continued to describe that he was not very interested in 
things.  The veteran had a history of symptoms of depression 
and anxiety.  He never had a psychiatric admission.  He had 
been married for 35 years.  He had two children.  He drank 
approximately a twelve pack of beer per week and denied any 
other substance use.  Mental status examination found the 
veteran alert and oriented, mildly depressed, and appearing 
his stated age.  Mood was depressed with a mood congruent 
affect.  Speech was slow and soft.  There was some 
psychomotor retardation.  Facial expression was somewhat sad 
with fair eye contact.  Thought processes were somewhat 
slowed but goal directed.  Thought content was devoid of any 
auditory or visual hallucinations.  There was no evidence of 
any delusional system and he denied any current homicidal or 
suicidal ideation.  Memory was fair for immediate, recent, 
and remote events.  He was able to concentrate well enough to 
spell cat backwards and interpret a proverb.  His 
intelligence was estimated in the average to below average 
range and he had partial insight into his condition.  The 
examiner diagnosed adjustment disorder with mixed anxiety and 
depressed mood and provided a global assessment of 
functioning of 63.  The examiner felt the veterans social 
adaptability and interactions were mildly impaired.  His 
flexibility, reliability, and efficiency in an industrial 
setting were also mildly impaired to moderately impaired when 
sleeping poorly.  Thus, his disability was estimated in the 
mild to definite range.  He was competent to handle his own 
funds.

At his June 1998 personal hearing, the veteran stated that he 
last worked on January 20, 1994, and that he was in receipt 
of Social Security disability.  He stated that the disability 
payments were for a disability resulting from a tree having 
fallen on his ankle and destroying the ankle.  The veteran 
felt that the pain from his disabilities prevented him from 
working.  The veteran stated that the pain in his right knee 
was 2 out of 10, and that the more he did, the worse the pain 
was.  The level 2 of pain was when he did nothing.  He had 
trouble with lifting, bending, and stairs, due also to his 
back condition.  He felt he didnt have adequate strength in 
the right leg.  He felt that his orthopedic disability and 
his mental condition would be aggravated if he worked.  He 
had been taking medication for his depression for five years.  
He said that the pain had gotten 99 percent better since he 
had stopped working.  The veteran last worked as a 
construction worker, and an electrician.  It involved 
reaching over his head, climbing, and rough walking.  He had 
worked 32 years as an electrician prior to January 1994.  He 
said walking and lifting bothered his back.  However, he said 
that he could walk without having to stop because he could 
bear the pain.  He did not take any pain medication.  He took 
aspirin when the knee or ankle was hurting pretty bad.  He 
said he had episodes of depression lasting approximately one 
week, which had occurred five to six times over the last 
year.

The Board finds that the veterans service-connected 
disabilities resulted from common etiology or a single 
accident.  The veterans low back condition and mental 
disorder are shown to be proximately due to or the result of 
his right leg disability, as are the donor sites and 
resulting disabilities.  All are related to his inservice 
motor vehicle accident.  Therefore, the Board finds that for 
the purposes of meeting the percentage criteria of § 4.16(a), 
the veteran has a single disability, rated as 60 percent 
disabling, and that he meets the criteria for consideration 
for a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities pursuant to § 4.16(a).

The Board finds however, that the criteria for entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met, as the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  The Board notes that the only medical evidence 
which has found the veteran to be unemployable has relied 
heavily upon his nonservice-connected right ankle injury in 
making that finding, as well as upon a nonservice-connected 
disability of the right knee.  In fact, one medical opinion 
found the right ankle disability to be the bulk of his 
problem.  There is no medical evidence which shows that he is 
precluded from working solely due to his service-connected 
disabilities, without consideration of those nonservice-
connected disabilities.  The Board notes that the veteran 
stopped working only after incurring the right ankle 
disability, and that his reason for stopping work was due to 
the pain caused by that nonservice-connected disability.

The Board notes that the veteran has apparently been found 
unemployed for the purposes of the Social Security 
administration.  However, that finding was made using 
different regulations, and with consideration all of the 
veterans disabilities rather than only the service-connected 
ones.  That finding is also not binding upon VA.  The Board 
finds that the evidence does not show that the veterans 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, and the veterans 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16 (1998).


ORDER

Entitlement to service connection for a bilateral shoulder 
condition, secondary to the use of crutches for service-
connected residuals of a fracture of the right tibia and 
fibula, is denied.  Entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities is denied.  This 
appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
